290 So.2d 672 (1974)
In re Frank WILLIAMS
v.
STATE.
Ex parte Frank Williams.
SC 681.
Supreme Court of Alabama.
February 21, 1974.
Smith, Walker, Morris & Smith, Huntsville, for petitioner.
No brief for the State.
*673 MADDOX, Justice.
Petition of Frank Williams for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Williams v. State, 51 Ala. App. 207, 290 So.2d 668.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and FAULKNER, JJ., concur.